Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for the amendments to the claims filed on 7/1/2021 was provided by Sarah Knight (Reg. No. 58,722) on September 13, 2021.

The claims filed on 7/1/2021 have been amended as follows:

1. (Currently Amended) A system comprising;
a processing system;
a storage system; and
instructions stored on the storage system that when executed by the processing system direct the processing system to:
receive a command to add a selected content to a corpus; 
communicate an add content request to indicate a mapping between the corpus and the selected content, the add content request comprising content information of the selected content; 
receive a command to attach the corpus having the selected content to a document, the corpus indicating content to be associated with the document but that is not visible in its entirety to a consumer of the document when the consumer starts to view the document on a display; [[and]]
communicate an attach corpus request to indicate a mapping of the corpus to the document, the attach corpus request comprising a document identifier and an identifier of the corpus having the selected content, 
wherein the mapping between the corpus and the content and the mapping of the corpus to the document comprises a mapping data structure representing a relationship between the content and the ;

receive a request, by the consumer of the document while the consumer is viewing the document on the display, to search for a topic;
search corpora, including the corpus, that are attached to the document using the topic; 
provide the selected content to be visible on the display to the consumer of the document;
generate a message, for the consumer of the document, to an author of the document; 
receive a response to the message, the response written by the author of the document; and
store the response and the message in at least one corpus associated with the author.

2. (Canceled) 

3. (Previously Presented) The system of claim 1, further comprising instructions that direct the processing system to:
request a list of corpora associated with a user;
receive the list of corpora associated with the user; and
receive a selection of a new corpus or at least one corpus of the list of corpora;
wherein the add content request further comprises a corpus identifier for the new corpus or the at least one corpus of the list of corpora.

4. (Previously Presented) The system of claim 1, wherein the content information comprises a content identifier, a document identifier, a location identifier, or the content itself.

5. (Previously Presented) The system of claim 1, wherein the instructions to attach a corpus to a document direct the processing system to:
insert a script for an author-created digital agent in metadata of the document.

6. (Original) The system of claim 5, wherein the script comprises a digital agent identifier.

7. (Previously Presented) The system of claim 1, further comprising instructions that direct the processing system to:
request a list of corpora associated with an author of the document; 
receive the list of corpora associated with the author, wherein the list of corpora includes the corpus having the selected content; and
receive a selection of the corpus having the selected content, wherein the identifier of the corpus having the selected content is obtained from the selection of the corpus.

8. (Previously Presented) The system of claim 1, further comprising instructions that direct the processing system to:
request a list of corpora associated with an author of the document; 
receive the list of corpora associated with the author;
receive a selection of a new corpus or at least one corpus of the list of corpora;
receive a second command to attach the new corpus or the at least one corpus to the document; and
communicate a second attach corpus request to indicate a mapping of the corpus to the document, the attach corpus request comprising the document identifier of the document and a corpus identifier for the new corpus or the least one corpus of the list of corpora.

9. (Currently Amended) A method comprising:
communicating a request for a list of corpora associated with an author identifier to a corpus service, each corpus of the corpora associated with the author identifier comprising a set of curated, bound content that can be searched; 
receiving, from the corpus service, the list of corpora associated with the author identifier;
receiving a selection of a new corpus or at least one corpus of the list of corpora; [[and]]
communicating a request to attach the selected new corpus or the selected at least one corpus to a document to create an author-created digital agent, the request indicating a mapping of the selected new corpus or the selected at least one corpus to the document, wherein that corpus indicates content to be associated with the document but that is not visible in its entirety to a consumer of the document when the consumer starts to view the document on a display, 
wherein, for a corpus selected from the list of corpora, the mapping of the selected at least one corpus to the document comprises a mapping data structure representing a relationship between the set of curated, bound content for the corpus selected from the list of corpora and that corpus and between that corpus and the document such that the set of bounded, curated content for that corpus is associated with the document via that corpus attached to the document, and
wherein, for the new corpus, the mapping of the selected new corpus comprises a mapping data structure representing relationship between content, the new corpus, and the document such that any content added to the new corpus is associated with the document via the new corpus attached to the document;
receiving a request, by the consumer of the document while the consumer is viewing the document on the display, to search for a topic; 
searching corpora, including the selected new corpus or the selected at least one corpus that are attached to the document, using the query;
providing a particular content of an attached corpus of the searched corpora to be visible on the display to the consumer of the document;
generating a message, for the consumer of the document, to an author of the document; 
receiving a response to the message, the response written by the author of the document; and
storing the response and the message in at least one corpus associated with the author.

10. (Original) The method of claim 9, wherein the request for the list of corpora comprises the author identifier and additional context of a document, the additional context comprising at least one topic.

11. (Canceled)

12. (Original) The method of claim 9, further comprising:
inserting a script for the author-created digital agent in metadata of the document.

13. (Original) The method of claim 12, wherein the script comprises a digital agent identifier.

14. (Currently Amended) One or more computer-readable storage media having instructions stored thereon that when executed by a processing system, direct the processing system to at least:
manage a mapping data structure;
receive a request to add content as added content to one or more corpora;
store or update a mapping of the added content to the one or more corpora in the mapping data structure;
receive a request to attach at least one corpus of the one or more corpora to a document, the at least one corpus indicating content to be associated with the document but that is not visible in its entirety to a consumer of the document when the consumer starts to view the document on a display;
store or update a mapping of the at least one corpus of the one or more corpora to the document in the mapping data structure,
wherein the mapping data structure represents a relationship between the added content and each of the one or more corpora and between each of the at least one of the one or more corpora and the document such that bounded, curated content, including the added content, is associated with the document via the at least one corpus attached to the document;
receive a request, by the consumer of the document while the consumer is viewing the document on the display, to search for a topic; 
search corpora, including the at least one corpus, that are attached to the document using the topic;
provide the added content to be visible on the display to the consumer of the document;
generate a message, for the consumer of the document, to an author of the document; 
receive a response to the message, the response written by the author of the document; and
store the response and the message in at least one corpus associated with the author.

15. (Original) The media of claim 14, further comprising instructions that direct the processing system to:
receive a request for corpora associated with an author;
determine relevant corpora by searching the mapping data structure for corpora associated with the author; and
provide a list of the corpora associated with the author.

16. (Original) The media of claim 14, further comprising instructions that direct the processing system to:
receive context of the content, the context indicating author identifier and one or more topics of the content;
search the mapping data structure for a suggested corpus associated with the author identifier and comprising a relevant content based on the one or more topics; and
provide a list comprising the suggested corpus.

17. (Canceled) 




18. (Canceled) 




19. (Original) The media of claim 14 [[17]], wherein the request to search further comprises a document identifier, wherein the instructions further direct the processing system to:
in response to the request to search the at least one of the one or more corpora, determine corpora associated with the document identifier; and 
identify content associated with the corpora associated with the document identifier, wherein the instructions to search the at least one of the one or more corpora associated with the document using the query direct the processing system to search the content associated with the corpora for content relevant to the request. 

20. (Original) The media of claim 14 [[17]], wherein the request to search further comprises one or more corpora identifiers, wherein the instructions further direct the processing system to:
in response to the request to search the at least one of the one or more corpora, identify one or more corpora associated with the one or more corpora identifiers; and 
identify content associated with the one or more corpora, wherein the instructions to search the at least one of the one or more corpora associated with the document using the query direct the processing system to search the content associated with the one or more corpora for content relevant to the request. 



Allowable Subject Matter
Claims 1, 3-10, 12-16, and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art searched and made of record fails to anticipate or make obvious the claimed invention.  Specifically, the prior art searched and made of record fails to teach the limitation(s) in the independent claims in combination.  Further, the limitation(s) in the independent claims in combination provide a scope that is beyond the abstract and are significantly more than a generic computer implementation of an otherwise abstract process.


Claim Notes - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1, when analyzed under 35 U.S.C. 101 in light of paragraph [0117] of the present application, recites “one or more computer-readable storage media” that is necessarily non-transitory media.  Paragraph [0117] of the present application recites “it should be understood that as used herein, in no case do the terms ‘storage media’, computer-readable storage media’ or ‘computer-readable storage medium’ consist of transitory carrier waves or propagating signals.  Instead, ‘storage’ media refers to non-transitory media.”

The prior art made of record below is considered pertinent to applicant's disclosure but fails to anticipate or make obvious the claimed invention.
Brown et al. (U.S. Pre-Grant Publication No. 2004/0216048, hereinafter referred to as Brown) teaches a system comprising:
A processing system (Para. [0051]);
A storage system (Para. [0052]); and
Instructions stored on the storage system that when executed by the processing system direct the processing system to (Para. [0052]):
receive a command to add a selected content to a corpus;
Brown teaches “adding new content to existing reusable data packages” (Para. [0048]) thereby teaching receiving a command to add a selected content to a data package in order perform the action of “adding new content to existing reusable data packages”.
communicate an add content request to indicate a mapping between the corpus and the selected content, the add content request comprising content information of the selected content;
Brown teaches communicating an add component request to indicate a logical grouping of components into reusable data packages where “the creation of reusable data packages at step S13 may involve the creation of new data packages, or as discussed above, involve adding new content to existing reusable data packages (Para. [0048] & Fig. 12).
receive a command to attach the corpus having the selected content to a document, the corpus indicating content to be associated with the document but that is not visible in its entirety to a consumer of the document when the consumer starts to view the document on a display; and
Brown teaches receiving a command to attach the reusable data packages to a dossier (Para. [0048] & Fig. 12 Element S14). Brown further teaches metadata for publishing components of a dossier such as dossier-specific customization information including information for formatting components (Para. [0037]-[0038]) thereby teaching the feature of content being associated with a document but not visible in its entirety to a consumer of the document when the consumer starts to view the document.
communicate an attach corpus request to indicate a mapping of the corpus to the document, the attach corpus request comprising a document identifier and an identifier of the corpus having the selected content,
Brown teaches communicating a request to attach data packages to a dossier (Para. [0049] & Fig. 12) and “maintaining information on relationships between components, data packages, and dossiers” (Para. [0045]) thereby teaching indicating a mapping of the reusable packages to dossiers that utilize the reusable data packages.
wherein the mapping between the corpus and the content and the mapping of the corpus to the document comprises a mapping data structure representing a relationship between the content and the corpus and between the corpus and the document such that bounded, curated content, including the selected content, is associated with the document via the corpus attached to the document.
Brown teaches bounded, curated components associated with data packages that are attached to a dossier (Para. [0044] & Figure 9) where the relationships between components, data packages, and dossiers are maintained (Para.[0045]).

Brown teaches all of the limitations as recited above except:
receive a request, by the consumer of the document while the consumer is viewing the document on the display, to search for a topic;
search corpora, including the corpus, that are attached to the document using the topic; 
provide the selected content to be visible on the display to the consumer of the document;
generate a message, for the consumer of the document, to an author of the document; 
receive a response to the message, the response written by the author of the document; and
store the response and the message in at least one corpus associated with the author.


Rutten et al. (U.S. Patent No. 6,632,251, hereinafter referred to as Rutten) teaches enabling a user “to search for appropriate information” in a publication database (Col. 4 Lines 54-67)  where the “user can search semantic database 7 for text fragments and objects which have formed part of existing documents by searching on keyword labels, text strings or semantic elements” (Col. 5 Lines 14-21).  Therefore, Rutten teaches portions of a published document becoming visible in response to the portions being identified as content relevant to a user’s search.

Grefenstette et al. (U.S. Pre-Grant Publication No. 2008/0005651, hereinafter referred to as Grefenstette) teaches generating a query form document content where a user logs in through user manager 214 (Para. [0208]), requests a list of personalities associated with the logged in user (Fig. 10 Element 1014 & Para. [0210]), receives the list of corpora associated with the user and displaying the list of personalities in Element 1014 of Fig. 10 (Para. [0210]-[0211]).

Lawyer (U.S. Pre-Grant Publication No. 2009/0157490) teaches determining that a user is not satisfied with the information provided relating to an individual document resulting in the option where “users 106 and 108 can provide their suggested edits 112 and 114, respectively, of the knol content 120 to the content management server 101” (Para. [0049]), “the suggested edits 112 and 114 can be accessed by the owner 102 and one or more collaborators, e.g., collaborator 104”, and “the owner 102 and collaborator 104 can provide edits 122 and 126 respectively to the content management server 101, thereby modifying the public-facing version of the knol content” (Para. [0049]).

Ait-Mokhtar et al. (U.S. Patent No. 8,086,557) teaches a system and method for providing a factuality assessment of a retrieved information source’s statement including receiving a user’s query which identifies an information source whose statements are to be retrieved, retrieving documents which refer to the information source, mapping statement in the retrieved documents to their authors, identifying as information source statements, the mapped statements that are mapped to an author which is compatible with the information source, and for at least one of the information source’s statements, assessing a factuality of the information source’s statement according to the information source.

Amstein et al. (U.S. Patent No. 5,793,966) teaches a client/server system comprising requests for authoring operations to be performed on information on the server machine, for authoring an online service.

Ayzenshtat et al. (U.S. Pre-Grant Publication No. 2014/0304249) teaches identifying items in a content collection that correspond to a search query, determining authors of the items, and determining author contributions to a content item including modification of the item by adding content.

Blumer et al. (U.S. Patent No. 6,189,019) teaches representing linked document connectivity that produces an easy to use, uncluttered screen display and navigating the linked documents while using an editing program.

Bowen et al. (U.S. Pre-Grant Publication No. 2011/0178981) teaches a writer getting summarized feedback generated from reader/web community directly when they open a document through a traditional document editing tool and “the reader and writer interact without the need to switch between editing tools and they each may use a traditional editing tool to get or provide feedback in addition to reading/editing the document” (Para. [0034]).

Hussam (U.S. Pre-Grant Publication No. 2003/0050927) teaches performing searches within a universe of preexisting documents to extract a subset of relevant documents and experts adding their own highlighting and comments to original information as metadata.

Okuno et al. (U.S. Patent No. 6,438,566) teaches adding comments to certain portions in documents where comment contents are stored in the comment content area.

Schilit et al. (U.S. Patent No. 6,658,623) teaches annotating a document that causes a query to retrieve and link documents related to the annotation and the annotated document.

Siegel et al. (U.S. Patent No. 8,214,446) teaches providing content module 214 receiving requests for message content and storing message content related to particular users as well as relationships with replies to messages.

Kristensen (U.S. Pre-Grant Publication No. 2014/0201286) teaches attaching supplemental information to objects or digital content so that any party interested in those objects or content will go to the same place to find the supplemental information shared by others.

Kim et al. (U.S. Pre-Grant Publication No. 2014/0143243) teaches an online article being displayed and capable of being enhanced with supplemental content based on entities that are extracted from the article and/or entities that are related to entities that are extracted from the article.  It is further taught that “once generated, supplement server 230 may also cache a supplement 232 for serving in response to future requests for supplements for the particular article 224 for which the supplement 232 was generated” (para. [0065]) thereby teaching storing associations of supplements to that are searchable/can be requested by a consumer of an article.

Ornstein et al. (U.S. Pre-Grant Publication No. 2006/0143195) teaches a modular content framework and document format methods and systems for defining a set of building blocks for composing, packaging, distributing, and rendering document-centered content (Fig. 1 and Paras. [0027 – [0030]).

Been et al. (U.S. Pre-Grant Publication No. 2011/0219008) teaches indexing engine 108 for indexing a collection or body of documents by separating the indexing of two or more categories of data into parallel inverted indexes, the indexes being searchable by a search engine 116.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F MAY whose telephone number is (571)272-3195.  The examiner can normally be reached on Monday-Friday 9:30am to 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R. F. M./
Examiner, Art Unit 2154
9/14/2021
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154